DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/815,620 filled on 03/11/2020.
Claims 1-20 are presented for examination.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
a)	Regarding Claim 1, the numeric number “5” and “10” on the left column, represent line number, should apparently be deleted. Claims 3, 4, 7, 8, 10-13, 16-17, and 19-20 are objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required.
b)	Regarding claim 2, a punctuation mark, comma (,) should apparently be placed after the phrase “The method of claim 1”, or before the phrase “further comprising” on line 1. Claims 3-10 are objected for the same reasons as discussed above with respect to claim 2. Appropriate correction is required.
c)	Regarding claim 13, a punctuation mark, comma (,) should apparently be placed after the phrase “The non-transitory computer readable medium of claim 11”, or before the phrase “wherein” on line 1 of claim the claim 13. Claims 14-20 are objected for the same reasons as discussed above with respect to claim 2. Appropriate correction is required.

Abstract/Specification Objections
The abstract of the disclosure is objected to because of having claim language, not a summary of the disclosure.  
The abstract of the disclosure is also objected to because of the presence of reference numeric number "5" on the left column, which is to be deleted.  Appropriate correction is required.  

Specification
The disclosure is objected to because of the following informalities: 
Specification, Page 5, line number 18 and Page 6, lines number 26 cites “process 600” wherein there is no process 600 in any of the drawing. Does the applicant want to cite process 400 instead of process 600? Further clarification and appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-10, 12, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim 2 cites the phrase “if” on line 1, which renders the claim indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention and it is not further clarified what happened if the new position is verified as valid. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”.
Claim 7 cites the phrase “if” on line 2, which renders the claim indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention and it is not further clarified what happened if the candidate position is valid. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”.
Claim 12 cites the phrase “if” on line 2, which renders the claim indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention and it is not further clarified what happened if the new position is verified as valid. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”.
Claim 17 cites the phrase “if” on line 2, which renders the claim indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention and it is not further clarified what happened if the candidate position is valid. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”.
Claims 8-10 and 18-20 are also rejected by the virtue of their dependency on claims 7 and 17.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "A method”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 1 recites the limitations of: determining an initial position and at least one vehicle constraint; predetermining a distance to a new position, determining a minimum turn radius based on the al least one vehicle constraint; selecting a vehicle turn radius that is at least as large as the minimum turn radius; determining a candidate position based on the at least one vehicle constraint and the vehicle turn radius; verifying whether the candidate position is valid with respect to the new position: and converting the sew position to the candidate position. The highlighted elements are considered to be directed to mental processes.  These limitation, as 

Step 2A—Prong 2:  Practical Application-No
There is no additional elements in the claim. The determining, selecting, verifying and converting steps as claimed are mental process, which are form of insignificant extra-solution activity.  There is no practical application after determining, verifying and converting steps. Accordingly, the claimed elements do not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept-No
 Claims 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, there is no additional elements in the claim and the determining, selecting, verifying and converting steps as claimed amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a 

Analysis (Claim 11)
Step 1: Statutory Category-Yes
The claim 11 is directed to "A non-transitory computer readable medium”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 11 recites the limitations of: the processor to perform: determining an initial position and at least one vehicle constraint; predetermining a distance to a new position, determining a minimum turn radius based on the al least one vehicle constraint; selecting a vehicle turn radius that is at least as large as the minimum turn radius; determining a candidate position based on the at least one vehicle constraint and the vehicle turn radius; verifying whether the candidate position is valid with respect to the new position: and converting the sew position to the candidate position. The highlighted elements are considered to be directed to mental processes.  These limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in mental process upon a visual observation and/or monitoring of the vehicle location, and surrounding environment, but for the recitation of “processor”.  That is, other than reciting “processor” nothing in the claim elements precludes the step from practically being performed in the mental process.    

Step 2A—Prong 2:  Practical Application-No
The claim recites additional elements “processor” to determining, selecting, verifying and converting steps as claimed. There is no practical application after determining, selecting, verifying and converting steps. The determining, verifying and converting steps as claimed are mental process, which are form of insignificant extra-solution activity.  Accordingly, the claimed elements do not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept-No
 Claims 11 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional element “processor” in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Dependent Claims 2-10 and 12-20 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. 
Therefore, Claims 1-20 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.


Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 11, 13, and 15-16  are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2018/0239015) in view of Estkowski et al. (US 2005/0216181) (hereinafter Estkowski).

Claim 1. Nishida teaches a method of path planning, comprising: 
determining position (see Para. [0023], and/or Fig. 2, step S1, “calculating a position”) and at least one vehicle constraint (See Para. [0023], and/or Fig. 2, step S3, “host vehicle velocity obtaining circuit for obtaining a host vehicle velocity”, same as claimed); 
predetermining a distance to a new position (See Para. [0059], [0071], discloses “calculating a distance to the target”),
determining a minimum turn radius based on the al least one vehicle constraint (See Fig. 2, step S4, and/or Para. [0063], [0096], [0163], “calculates the turning radius of the host vehicle from the yaw rate and the vehicle velocity”);
selecting a vehicle turn radius that is at least as large as the minimum turn radius (See Fig. 5, Para. [00104], “the curvature center of the turn implemented by the host vehicle matches the curvature center of the road along which the target is traveling (the curvature center of the turn implemented by the target)”);
determining a candidate position based on the at least one vehicle constraint and the vehicle turn radius (See Para. [0023], and/or Fig. 2, step S11, “calculating the predicted position of the target on the basis of the host vehicle velocity, and the turning radius of the host vehicle”);
Nishida teaches in Para. [0099] that “the position calculating circuit 1052 outputs smoothed position (X_i, Y_i) of the target”. Nevertheless, the teaching of Nishida does not explicitly spell out the feature of initial position determination and verifying whether the candidate position is valid with respect to the new position; and converting the new position to the candidate position.”
However, Estkowski teaches, determining initial position (See Para. [0026], Claim 16, “define initial start position and goal position”); verifying whether the candidate position is valid with respect to the new position (See Fig. 2D-2L, Para. [0037], “obtaining candidate paths and paths are to be examined to some extent to determine if they are feasible [i.e., valid with respect to the new position]”, and/or see Para. [0046]-[0047], “each branch is first generated as a candidate branch and examined. Certain branches may be found to be infeasible, for example, as initiating contact with an object”. Additionally see Para. [0068], [0075]-[0076], “The number of random extensions added to a node can be varied by a function that depends on the local environmental danger of the node”); and converting the new position to the candidate position (See Fig. 2A-2L shows “a sequential path planning over time” and see Fig. 4-8, discloses “methods for generating candidate node and candidate path extension”, which constitutes the claimed invention). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida with the teaching of Estkowski to incorporate the feature in order to provide a randomized adaptive path planning that handles real-time path planning for a vehicle operating under kinodynamic constraints in dynamically changing and uncertain environments with probabilistic knowledge of vehicle and obstacle movement.

Claim 3. The teaching of Nishida as modified by the teaching of Estkowski teaches the method of claim 1 wherein the at least one vehicle constraint is a vehicle speed and wherein the minimum turns radius is based on the vehicle speed (See Nishida, Fig. 2, step S4, and/or Para. [0063], [0096], [0163], “calculates the turning radius of the host vehicle from the vehicle velocity [i.e., speed]”).

Claim 5. The teaching of Nishida as modified by the teaching of Estkowski teaches the method of claim 1 wherein the selection of the vehicle turn radius is randomly larger than the minimum turn radius (See Nishida, Fig. 5, Para. [0105], “The curvature radius of the road along which the target is traveling is determined by calculating an offset from the host vehicle turning radius relative to the curvature center of the turn implemented by the host vehicle. The examiner note that Nishida teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski to incorporate the feature in order for smooth turning).

Claim 6. The teaching of Nishida as modified by the teaching of Estkowski teaches the method of claim 1 wherein the selection of the vehicle turn radius is weighted towards larger turn radii (See Nishida, Para. [0105] and Fig. 5 shows that turning radius of the target is offset from the host vehicle turning radius [larger turn radii]”, same as claimed).

Claim l1. Nishida teaches a non-transitory computer readable medium [inherent feature] comprising instructions, that when read by a processor (See Fig. 1, ECU 201 and/or Estimation device 1), cause the processor to perform:
determining position (see Para. [0023], and/or Fig. 2, step S1, “calculating a position”) and at least one vehicle constraint See Para. [0023], and/or Fig. 2, step S3, “host vehicle velocity obtaining circuit for obtaining a host vehicle velocity”, same as claimed); 
predetermining a distance to a new position (See Para. [0059], [0071], discloses “calculating a distance to the target”);
determining a minimum turn radius based on the at least one vehicle constraint (See Fig. 2, step S4, and/or Para. [0063], [0096], [0163], “calculates the turning radius of the host vehicle from the yaw rate and the vehicle velocity”);
selecting a vehicle turn radius that is at least as large as the minimum turn radius (See Fig. 5, Para. [00104], “the curvature center of the turn implemented by the host vehicle matches the curvature center of the road along which the target is traveling (the curvature center of the turn implemented by the target)”);
determining a candidate position based on the at least one vehicle constraint and the vehicle turn radius (See Para. [0023], and/or Fig. 2, step S11, “calculating the predicted position of the target on the basis of the host vehicle velocity, and the turning radius of the host vehicle”). 
Nishida teaches in Para. [0099] that “the position calculating circuit 1052 outputs smoothed position (X_i, Y_i) of the target”. Nevertheless, the teaching of Nishida does not explicitly spell out the feature of initial position determination and verifying whether the candidate position is valid with respect to the new position; and converting the new position to the candidate position.”
However, Estkowski teaches, determining initial position (See Para. [0026], Claim 16, “define initial start position and goal position”); verifying whether the candidate position is valid with respect to the new position (See Fig. 2D-2L, Para. [0037], “obtaining candidate paths and paths are to be examined to some extent to determine if they are feasible [i.e., valid with respect to the new position]”, and/or see Para. [0046]-[0047], “each branch is first generated as a candidate branch and examined. Certain branches may be found to be infeasible, for example, as initiating contact with an object”. Additionally see Para. [0068], [0075]-[0076], “The number of random extensions added to a node can be varied by a function that depends on the local environmental danger of the node”); and converting the new position to the candidate position (See Fig. 2A-2L shows “a sequential path planning over time” and see Fig. 4-8, discloses “methods for generating candidate node and candidate path extension”, which constitutes the claimed invention). Additionally, Estkowski discloses the claimed non-transitory computer readable medium and processor (See Para. [0151]-[0152], Fig. 9, “path planning system 800 includes a processor 810 coupled to a memory 812 to provide path planning for a vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida with the teaching of Estkowski to incorporate the feature in order to provide a randomized adaptive path planning that handles real-time path planning for a vehicle operating under kinodynamic constraints in dynamically changing and uncertain environments with probabilistic knowledge of vehicle and obstacle movement.

Claim 13. The teaching of Nishida as modified by the teaching of Estkowski teaches non-transitory computer readable medium of claim 11 wherein the at least one vehicle constraint is a vehicle speed and wherein the minimum turn radius is based on the vehicle speed (See Nishida, Fig. 2, step S4, and/or Para. [0063], [0096], [0163], “calculates the turning radius of the host vehicle from the vehicle velocity [i.e., speed]”). 

Claim 15. The teaching of Nishida as modified by the teaching of Estkowski teaches the non-transitory computer readable medium of claim 11 wherein the selection of the vehicle turn radius is randomly larger than the minimum turn radius (See Nishida, Fig. 5, Para. [0105], “The curvature radius of the road along which the target is traveling is determined by calculating an offset from the host vehicle turning radius relative to the curvature center of the turn implemented by the host vehicle. The examiner note that Nishida teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski to incorporate the feature in order for smooth turning).

Claim 16. The teaching of Nishida as modified by the teaching of Estkowski teaches the non-transitory computer readable medium of claim 11 wherein the selection of the vehicle turn radius is weighted towards larger turn radii (See Nishida, Para. [0105] and Fig. 5 shows that turning radius of the target is offset from the host vehicle turning radius [larger turn radii]”, same as claimed).

Claims 2, 4, 7, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2018/0239015) in view of Estkowski et al. (US 2005/0216181) (hereinafter Estkowski) and further in view of Olson et al. (US 2021/0046923) (hereinafter Olson).

Claim 2. The teaching of Nishida as modified by the teaching of Estkowski teaches the method of claim 1, but they do not explicitly spell out the feature of modifying the at least one vehicle constraint if the new position is not verified as valid.
See Para. [0062], [0069], “updating one or more capability limits for the vehicle, such as a maximum acceleration, deceleration, yaw, and other kinematic restraints on movement of the vehicle based on the status updates”, and/or see Para. [0137], [0289], discloses “Determining the consistency validity value may include obtaining a current state of the vehicle, such as the current position”, and see Para. [0273], [0282], “determining kinematics of the device to travel to the trajectory from the current state; and determining a validity value indicating whether the kinematics satisfy the at least one feasibility limit”). The examiner notes that the prior art Olson teaches the general condition of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski and with the teaching of Olson to incorporate the feature in order for safe and effective navigation and follow potential trajectory.

Claim 4. The teaching of Nishida as modified by the teaching of Estkowski teaches the method of claim 1, but they do not explicitly spell out, wherein the at least one vehicle constraint comprises at least one of a maximum velocity and an acceleration limit. 
However, Olson teaches, wherein the at least one vehicle constraint comprises at least one of a maximum velocity and an acceleration limit (See Para. [0131], “the feasibility value may relate to whether the vehicle is physically capable of navigating to the potential trajectory, such as based on a maximum velocity of vehicle, a max deceleration in one or more directions, a maximum acceleration on one or more directions, a maximum resultant acceleration, or a number of other characteristics (turning radius, and/or other kinematic constraints)”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski and with the teaching of Olson to incorporate the feature in order to evaluate feasibility value for potential trajectory.

Claim 7. The teaching of Nishida as modified by the teaching of Estkowski teaches the method of claim 1, but they do not explicitly spell out, reduce a vehicle acceleration to reduce a vehicle speed if the candidate position is not valid.
However, Olson teaches, reduce a vehicle acceleration to reduce a vehicle speed if the candidate position is not valid (See Para. [0160], “limit maximum velocity, maximum longitudinal acceleration, maximum longitudinal deceleration, maximum lateral acceleration, and/or maximum resultant acceleration when the system monitor 220 access a collection of values indicating the impact of one or more changes to the operational state or status of the various subsystems on the feasibility limits or values”, and see Para. [0246], “wherein the current state of the autonomous vehicle comprises one or more of a first position, a first orientation, a first yaw rate, or a first velocity, wherein the potential state of the autonomous vehicle comprises one or more of a second position, a second orientation, a second yaw rate, or a second velocity; and wherein determining whether the autonomous vehicle is capable of moving to the potential state based at least in part on the current state further comprises: determining at least one of an acceleration or a deceleration in at least one direction for the autonomous vehicle to travel from the current state to the potential state; and determining whether the at least one of the acceleration or the deceleration in the at least one direction satisfies a corresponding feasibility acceleration or deceleration threshold” and Para. [0269], discloses “wherein the set of feasibility limits comprises at least one of a maximum velocity of the autonomous vehicle, a maximum deceleration of the autonomous vehicle in a first direction, a maximum acceleration of the autonomous vehicle in the first direction, a maximum acceleration of the autonomous vehicle in a second direction, and a maximum resultant acceleration”.)
The examiner notes that the prior art, Olson teaches the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski and with the teaching of Olson to incorporate the feature in order for passenger’s safety and comfort.

Claim 12, The non-transitory computer readable medium of clam 11, but they do not explicitly spell out the feature of further comprising instructions that cause the processor to reduce the at least one vehicle constraint if the new position is not verified as valid.
See Para. [0062], [0069], “updating one or more capability limits for the vehicle, such as a maximum acceleration, deceleration, yaw, and other kinematic restraints on movement of the vehicle based on the status updates”, and/or see Para. [0137], [0289], discloses “Determining the consistency validity value may include obtaining a current state of the vehicle, such as the current position”, and see Para. [0273], [0282], “determining kinematics of the device to travel to the trajectory from the current state; and determining a validity value indicating whether the kinematics satisfy the at least one feasibility limit”). The examiner notes that the prior art Olson teaches the general condition of the claim invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski and with the teaching of Olson to incorporate the feature in order for safe and effective navigation and follow potential trajectory.

Claim14. The teaching of Nishida as modified by the teaching of Estkowski teaches the non-transitory computer readable medium of claims 11, but they do not explicitly spell out, wherein the at least one vehicle constraint comprises at least one of a maximum velocity and an acceleration limit.
However, Olson teaches, wherein the at least one vehicle constraint comprises at least one of a maximum velocity and an acceleration limit (See Para. [0131], “the feasibility value may relate to whether the vehicle is physically capable of navigating to the potential trajectory, such as based on a maximum velocity of vehicle, a max deceleration in one or more directions, a maximum acceleration on one or more directions, a maximum resultant acceleration, or a number of other characteristics (turning radius, and/or other kinematic constraints)”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski and with the teaching of Olson to incorporate the feature in order to evaluate feasibility value for potential trajectory.

Claim 17. The teaching of Nishida as modified by the teaching of Estkowski teaches the non-transitory computer readable medium of claim 11, but they do not explicitly spell out, 
However, Olson teaches, reduce a vehicle acceleration to reduce a vehicle speed if the candidate position is not valid (See Para. [0160], “limit maximum velocity, maximum longitudinal acceleration, maximum longitudinal deceleration, maximum lateral acceleration, and/or maximum resultant acceleration when the system monitor 220 access a collection of values indicating the impact of one or more changes to the operational state or status of the various subsystems on the feasibility limits or values”, and see Para. [0246], “wherein the current state of the autonomous vehicle comprises one or more of a first position, a first orientation, a first yaw rate, or a first velocity, wherein the potential state of the autonomous vehicle comprises one or more of a second position, a second orientation, a second yaw rate, or a second velocity; and wherein determining whether the autonomous vehicle is capable of moving to the potential state based at least in part on the current state further comprises: determining at least one of an acceleration or a deceleration in at least one direction for the autonomous vehicle to travel from the current state to the potential state; and determining whether the at least one of the acceleration or the deceleration in the at least one direction satisfies a corresponding feasibility acceleration or deceleration threshold” and Para. [0269], discloses “wherein the set of feasibility limits comprises at least one of a maximum velocity of the autonomous vehicle, a maximum deceleration of the autonomous vehicle in a first direction, a maximum acceleration of the autonomous vehicle in the first direction, a maximum acceleration of the autonomous vehicle in a second direction, and a maximum resultant acceleration”.)
The examiner notes that the prior art, Olson teaches the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski and with the teaching of Olson to incorporate the feature in order for passenger’s safety and comfort.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2018/0239015) in view of Estkowski et al. (US 2005/0216181) US 2021/0046923) (hereinafter Olson) and further in view of Raveendran et al. (US 2019/0039591) (hereinafter Raveendran).

Claim 8. The teaching of Nishida as modified by the teaching of Estkowski and Olson teaches the method of claim 7 (See Estkowski, Para. [0008], [0063], [0112], discloses “start position, current position, goal position”, in Para. [0038], [0075], “producing candidate nodes”), but they do not explicitly spell out, determining a new candidate position based on the reduced vehicle speed.
However, Raveendran et al. (US 2019/0039591) teaches, determining a new candidate position based on the reduced vehicle speed (See Para. [0124], “VCU 10 determines the location along the predicted path PP at which speed reduction must commence”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski, Olson and with the teaching of Raveendran to incorporate the feature in order to improve the driving experience.

Claim 9. The teaching of Nishida as modified by the teaching of Estkowski, Olson and Raveendran teaches the method of claim 8 further comprising verifying whether the new candidate positon is valid with respect to the new position (See Estkowski, Para. [0070], [0075], “a node n to be extended by R and the extension and/or new candidate node may not be feasible”). The examiner notes that the prior art, the teaching of Estkowski teaches the general condition of the claim invention and it would 

Claim 10. The teaching of Nishida as modified by the teaching of Estkowski, Olson and Raveendran teaches the method of claim 9 further comprising converting the new position to the new candidate position (See Estkowski, Para. [0037], [0075], [0112], “producing candidate nodes”). The examiner notes that the prior art, the teaching of Estkowski teaches the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski, Olson and with the teaching of Raveendran to incorporate the feature in order to handle real-time path planning for a vehicle operating under kinodynamic constraints in dynamically changing and uncertain environments with probabilistic knowledge of vehicle and obstacle movement and to prefer a trajectory path for the vehicle.

Claim 18. The teaching of Nishida as modified by the teaching of Estkowski and Olson teaches the non-transitory computer readable medium of claim 17 (See Estkowski, Para. [0008], [0063], [0112], discloses “start position, current position, goal position”, in Para. [0038], [0075], “producing candidate nodes”), but they do not explicitly spell out instructions that cause the processor to determine a new candidate position based on the reduced vehicle speed.
However, Raveendran et al. (US 2019/0039591) teaches, determining a new candidate position based on the reduced vehicle speed (See Para. [0124], “VCU 10 determines the location along the predicted path PP at which speed reduction must commence”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski, Olson and with the teaching of Raveendran to incorporate the feature in order to improve the driving experience.

Claim 19. The teaching of Nishida as modified by the teaching of Estkowski, Olson and Raveendran teaches the non-transitory computer readable medium of claim 18 further comprising instructions that cause the processor to verify whether the new candidate position is valid with respect to the new position (See Estkowski, Para. [0070], [0075], “a node n to be extended by R and the extension and/or new candidate node may not be feasible”). The examiner notes that the prior art, the teaching of Estkowski teaches the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski, Olson and with the teaching of Raveendran to incorporate the feature in 

Claim 20. The teaching of Nishida as modified by the teaching of Estkowski, Olson and Raveendran teaches the non-transitory computer readable medium of claim 19 further comprising instructions that cause the processor to convert the new position to the new candidate position (See Estkowski, Para. [0037], [0075], [0112], “producing candidate nodes”). The examiner notes that the prior art, the teaching of Estkowski teaches the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nishida in view of the teaching of Estkowski, Olson and with the teaching of Raveendran to incorporate the feature in order to handle real-time path planning for a vehicle operating under kinodynamic constraints in dynamically changing and uncertain environments with probabilistic knowledge of vehicle and obstacle movement and to prefer a trajectory path for the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohta (US 2018/0178784), discloses “DRIVING ASSISTANCE DEVICE”;

Zhu et al. (US 2021/0163068), discloses “OBSTACLE AVOIDANCE GUIDANCE FOR GROUND VEHICLES”;

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/B M M HANNAN/Primary Examiner, Art Unit 3664